Exhibit 10.1(b)

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August 7, 2018 (the
“Effective Date”), by and between Precipio, Inc., a Delaware corporation with
its principal place of business at 4 Science Park, 3rd floor, New Haven, CT
06511 (hereinafter referred to as the “Company”), and Carl Iberger residing in
938 Bay Road, South Hamilton MA 01982

(hereinafter referred to as “Executive”).

 

1.Employment

 

Executive hereby continues employment with the Company on the Effective Date in
accordance with the terms and conditions of this Agreement. Executive is and
will be an employee at will, which means that either Executive or the Company
may terminate the employment relationship at any time, with or without “Cause”,
as defined below, or notice, subject to the provisions of Sections 4 and 5 of
this Agreement.

 

2.Duties

 

2.1         Executive shall, during the term of his employment with the Company,
perform the duties of Chief Financial Officer and shall perform such other
duties as shall be specified and designated from time to time by the Chief
Executive Officer (the “CEO”). Executive shall report to the Company’s CEO, and
shall devote his full business time and effort to the performance of his duties
hereunder.

 

2.2         Executive’s employment hereunder shall be subject to the rules and
regulations of the Company involving the general conduct of business of the
Company in force from time to time and applicable to senior executives of the
Company.

 

2.3         The parties hereto understand and acknowledge that the Company’s
headquarters are located in New Haven, CT. Notwithstanding the foregoing, the
Company agrees that the Executive may be required to travel to other locations
in the ordinary course of business or as directed by the CEO.

 

3.Compensation

 

3.1         Salary. The Company shall pay Executive an annualized salary of
$200,000 (the “Annual Salary”), in accordance with the customary payroll
practices of the Company applicable to senior executives. Executive’s
performance and Annual Salary shall be reviewed annually in accordance with the
Company’s policy and his Annual Salary may be adjusted by the CEO pursuant to by
the recommendation of the Compensation Committee of the Board of Directors (the
“Compensation Committee”).

 

3.2         Bonus. Executive shall be eligible to receive an annual bonus in
accordance with the decisions made by the Compensation Committee of the Board.
Bonuses payable to Executive pursuant to this Section 3.2 shall be paid to
Executive at the same time such bonuses are paid to the most senior executive
officers of the Company, but in no event later than March 15th of the calendar
year immediately following the calendar year in which it was earned. Except as
set forth in Sections 5.3 and 5.4 hereof, Executive shall be eligible to receive
any such bonus only if Executive is actively employed by the Company on the last
day of the year for which the bonus is calculated, and Executive has not given
notice of resignation without “Good Reason,” as defined in this Agreement, or
been given notice of termination by the Company for “Cause,” as defined in this
Agreement, on or prior to that date.

 

3.3         Equity Grant. Executive shall be eligible to receive stock options
or other equity incentive awards in the Company subject to approval of the
Compensation Committee. The equity plan may change from time to time in the
discretion of the Compensation Committee.

 

3.4         Benefits. Executive shall be eligible to participate in the
Company’s employee benefits plans, subject to the terms and conditions of the
applicable plan documents, and subject to the Company’s right to amend,
terminate, increase costs and/or take other similar action with respect to any
or all of its benefit plans, as with all other plans and programs of the
Company.

 

3.5         Expenses. The Company shall pay or reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by Executive in the
performance of Executive’s services under this Agreement, in accordance with the
Company’s expense reimbursement policies in effect from time to time (including
timely submission of proof of such expenses (including, in the case of
reimbursements, proof of payment) in such form as the Company may require). If
an expense reimbursement is not exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), the following rules apply: (i) in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred in one tax year shall not affect the expenses
eligible for reimbursement in any other tax year; and (iii) the right to
reimbursement for expenses is not subject to liquidation or exchange for any
other benefit.

 

3.6         Vacation. Executive shall be entitled to vacation days as allowed
pursuant to the terms of the Company’s Freedom Leave vacation policy.

 

3.7         Delivery of Compensation. In the event of Executive’s death, any
accrued but unpaid payments by the Company hereunder shall be made to the
executors or administrators of Executive’s estate against the delivery of such
tax waivers, proper letters testamentary and other documents as the Company may
reasonably request.

 

4.Termination upon Death or Disability

 

This Agreement and the Executive’s employment shall terminate upon Executive’s
death. If Executive becomes disabled, the Company may terminate this Agreement
and Executive’s employment by written notice to Executive. For purposes hereof,
“disability” shall be defined to mean Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
under this Agreement for a period of 60 consecutive days from the date of such
disability as determined by an approved medical doctor selected by the mutual
agreement of the parties hereto. In the event that the parties hereto cannot
agree on an approved medical doctor, each party shall select a medical doctor
and the two doctors shall select a third medical doctor who shall serve as the
approved medical doctor hereunder. Upon death or termination of employment by
virtue of disability, Executive (or Executive’s estate or beneficiaries in the
case of the death of Executive) shall have no right to receive any compensation
or benefit hereunder on and after the effective date of the termination of
employment other than (i) Annual Salary earned and accrued under this Agreement
prior to the effective date of termination, which shall be paid or provided to
the Executive on or before the time required by law but in no event more than 30
days after the effective date of termination; (ii) earned, accrued and vested
benefits and paid time off under this Agreement prior to the effective date of
termination, subject to the terms of the plans applicable thereto (and any
applicable laws and regulations); and (iii) reimbursement under this Agreement
for expenses incurred prior to the effective date of termination, subject to the
terms of this Agreement and the policies applicable thereto (collectively, the
“Accrued Benefit”). This Agreement shall otherwise terminate upon the effective
date of the termination of employment and Executive shall have no further rights
hereunder.

 

 

 

 

5.Other Terminations of Employment and Change of Control

 

5.1         Termination for Cause. The Company may terminate this Agreement and
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by Executive
of any felony involving deceit, dishonesty or fraud, or any conduct by Executive
that would reasonably be expected to result in material economic injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) Executive’s failure to perform Executive’s
duties hereunder to the Company’s satisfaction; (iv) a breach by Executive of
any of the provisions contained in Section 7 of this Agreement; (v) a material
violation by Executive of the Company’s material written employment policies,
where such violations results in material harm to the Company; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Board
of Directors to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation; provided that, with respect to
subsections (iii) and (v) above, and only in the event such conduct is capable
of being cured, Cause will only be deemed to occur after written notice to
Executive describing in reasonably specific detail the events/actions giving
rise to the Cause determination, and the failure by Executive to cure such
events/actions giving rise to the Cause determination within thirty (30) days
following such written notice. Notwithstanding any other provision of this
Agreement, if the Company terminates Executive’s employment in accordance with
the terms of this Section 5.1 for Cause, Executive shall have no right to
receive any compensation or benefit hereunder on and after the effective date of
the termination of employment other than the Accrued Benefit. This Agreement
shall otherwise terminate upon the effective date of the termination of
employment and Executive shall have no further rights hereunder.

 

5.2         Termination by Executive Without Good Reason. Executive may
terminate this Agreement and his employment without Good Reason. If Executive
terminates this Agreement and his employment under this Section 5.2 without Good
Reason, Executive shall have no right to receive any compensation or benefit
hereunder on and after the effective date of the termination of employment other
than the Accrued Benefit. This Agreement shall otherwise terminate upon the
effective date of the termination of employment and Executive shall have no
further rights hereunder. Executive shall make best effort to provide 60 days’
prior written notice to the Company if he terminates his employment under this
Section 5.2; provided that, in such event, the Company may unilaterally
accelerate the effective date of termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.

 

5.3         Termination by the Company Without Cause or by the Executive for
Good Reason. The Company may terminate this Agreement and Executive’s employment
at any time without Cause, and the Executive may terminate this Agreement and
his employment for Good Reason. If this Agreement and Executive’s employment
with the Company is terminated by the Company pursuant to this Section 5.3 for
reasons other than Cause or by the Executive pursuant to this Section 5.3 for
Good Reason, and such termination does not result from the Executive’s death or
disability under Section 4, Executive shall have no right to receive any
compensation or benefit hereunder on and after the effective date of the
termination of employment other than the Accrued Benefit, and the following
payments and benefits (the “Severance”):

 

(a)         an additional 9 months of an Annual Salary of $200,000 in the form
of salary continuation over the 9-month period following the effective date of
the termination of employment;

 

(b)          a monthly cash payment equal to the monthly employer contribution
the Company would have made to provide Executive group health, dental and all
other insurance coverages to Executive and his family, pursuant to COBRA, if
eligible and elected, for a period of 9 months, or until the expiration of the
Executive’s COBRA continuation period, if earlier; provided that after
expiration of the relevant COBRA payment period above, the Company will allow
Executive to continue such coverage at his own expense for the remainder of any
COBRA continuation period pursuant to applicable law and Executive shall notify
the Company immediately upon acceptance of employment with another employer; and

 

(c)          accelerated vesting of all unvested stock options or equity awards;

 

The amounts due under Sections 5.3(a) and (b) shall not be paid or given unless
Executive executes a customary agreement releasing all claims against the
Company (in the form acceptable to the Company) (the “Release Agreement”) and
the Release Agreement becomes enforceable and irrevocable within 60 days
following the date on which the termination of Executive’s employment becomes
effective. The salary continuation due under Section 5.3(a) shall commence to be
paid to Executive on the first payroll date following the date the Release
Agreement becomes enforceable and irrevocable, provided, however, that if the
60-day period in which the Release Agreement is required to become effective and
enforceable begins in one calendar year and ends in the following calendar year,
the salary continuation shall be paid in the second calendar year; provided
further that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the effective date of
termination.

 

For purposes of this Agreement, “Good Reason” shall mean that Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Annual Salary except for across-the-board salary reductions based on the
Company’s financial performance equally affecting all or substantially all
senior management employees of the Company; (iii) a change of more than 40 miles
in Executive’s Office Location, without Executive’s prior written consent; or
(iv) the material breach by the Company of this Agreement or any other written
agreement between Executive and the Company. “Good Reason Process” shall mean
that (A) Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (B) Executive notifies the Company in writing of the
first occurrence of the Good Reason condition within 15 days of the first
occurrence of such condition; (C) Executive cooperates in good faith with the
Company’s efforts, for a period not less than 15 days following such notice (the
“Cure Period”), to remedy the condition; (D) notwithstanding such efforts, the
Good Reason condition continues to exist; and (E) Executive terminates his
employment within 5 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

5.4Termination Due to a Change of Control.

 

(a)          In accordance with the Plan and the Company’s forms of equity award
agreements for senior executives, in the event of a Sale Event (as defined in
the Company’s 2017 Stock Option and Incentive Plan), Executive shall receive
acceleration of all time-based vesting provisions on all equity awards with
time-based vesting held by Executive, with such vesting to occur immediately
prior to the closing of the Sale Event.

 

(b)          If a Sale Event occurs and the Company, its subsidiaries or a
successor entity, as the case may be, terminates this Agreement and the
employment of Executive without Cause or Executive terminates this Agreement and
his employment for Good Reason, in either case within 12 months following such
Sale Event, then in lieu of the payments and benefits provided for in Section
5.3, Executive shall be entitled to receive the Accrued Benefit and the
following payments and benefits (the “Change in Control Severance):

 

  Page 2 of 6

 

 

(i)          an additional 12 months of Annual Salary at (i) the rate in effect
at termination or, (ii) $200,000, payable in a lump sum;

 

(ii)         an additional 12 months of bonus payout earned out at 100% of plan

 

(iii)        a monthly cash payment equal to the monthly employer contribution
the Company would have made to provide Executive group health, dental and all
other insurance coverages to Executive and his family, pursuant to COBRA, if
eligible and elected, for a period of 12 months, or until the expiration of the
Executive’s COBRA continuation period, if earlier; provided that after
expiration of the relevant COBRA payment period above, the Company will allow
Executive to continue such coverage at his own expense for the remainder ocf any
COBRA continuation period pursuant to applicable law and Executive shall notify
the Company immediately upon acceptance of employment with another employer;

 

(iiii)      accelerated vesting of all unvested stock options or equity awards.

 

(c)        The Change in Control Severance shall not be paid or given unless
Executive executes the Release Agreement and the Release Agreement becomes
enforceable and irrevocable within 60 days following the date on which the
termination of Executive’s employment becomes effective. The payments under
Section 5.4(b)(i) and (ii) shall be paid to Executive in a lump sum on the first
payroll date following the date the Release Agreement becomes enforceable and
irrevocable, provided, however, that if the 60 day period in which the Release
Agreement is required to become effective and enforceable begins in one calendar
year and ends in the following calendar year, the Change in Control Severance
shall be paid in the second calendar year. The Company shall pay the amounts due
under Section 5.4(b)(iii) each month at the time the Company normally pays the
insurer of the Company’s group health insurer on behalf of its remaining
employees.

 

5.5Additional Limitation.

 

(a)         Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

 

(i)          If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (A) the Excise
Tax and (B) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order: (A) cash payments not subject to Section 409A of
the Code; (B) cash payments subject to Section 409A of the Code; (C)
equity-based payments and acceleration; and (D) non-cash forms of benefits. To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(ii)         Except in the circumstances set forth in (i), Executive shall be
entitled to receive his full Severance Payments.

 

(b)         For the purposes of this Section 5.5, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by Executive with respect to such excise
tax.

 

(c)         The determination as to which of the alternative provisions of
Section 5.5(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 5.5(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

5.6         Resignation from Positions. Executive shall resign as a member of
the Board and from Executive’s position with the Company, and shall resign from
any and all other positions at the Company or any of its subsidiaries or other
affiliates, effective as of the effective date of termination, no matter the
reason for the termination. Such resignation shall not affect the
characterization of Executive’s separation from the Company for any purpose
under this Agreement.

 

6.Covenants of Executive.

 

6.1         Non-Competition; Non-Solicitation. As a material inducement to the
Company to enter into this Agreement, Executive hereby expressly agrees to be
bound by the following covenants, terms and conditions. Executive hereby agrees
that he will have access to trade secrets, proprietary and confidential
information relating to the Company and its affiliates and their respective
clients, including but not limited to, marketing data, financial information,
client and prospect lists (including without limitation, computer- and web-based
compilations (including but not limited to salesforce.com or other CRM system
data) maintained by the Company or its affiliates or Executive), and details of
programs and methods, potential and actual acquisitions, divestitures and joint
ventures, pricing policies, strategies, terms of service, business and product
plans, cost information and software, in each case of the Company, its
affiliates and/or their respective clients. Accordingly, Executive voluntarily
enters into the following covenants to provide the Company with reasonable
protection of those interests:

 

(a)          Executive agrees that during the term of his employment with the
Company and for a period of one year thereafter, Executive shall not, alone or
as an employee, officer, director, agent, shareholder (other than an owner of 2%
or less of the outstanding shares of any publicly-traded company), consultant,
partner, member, owner or in any other capacity, directly or indirectly:

 

(i)          engage in any Competitive Activity (as defined below) within or
with respect to any location in the United States or abroad in which Executive
performed or directed his services (including but not limited to sales and
customer support calls, whether conducted in person, by telephone or online) at
any time during the 9-month period immediately preceding the termination of
Executive’s employment for any reason (the “Territories”), or assist any other
person or organization in engaging in, or preparing to engage in, any
Competitive Activity in such Territories;

 

  Page 3 of 6

 

 

(ii)         solicit or provide services to any Clients, as defined below, of
the Company and/or any of its affiliates, on his own behalf or on behalf of any
third party, in furtherance of any Competitive Activity. For purposes of this
Section 6, “Client” shall mean any then-current customer of the Company, former
customer of the Company (who was a customer of the Company within the 12-month
period immediately preceding the termination of Executive’s employment
hereunder);

 

(iii)        encourage, participate in or solicit any employee or consultant of
the Company and/or any affiliate to engage in Competitive Activity or to accept
employment with any third party, whether or not engaged in Competitive Activity.
This subsection (iii) shall be limited to employees and consultants who: (A) are
current employees or consultants; or (B) left the employment of the Company or
whose provision of services to the Company terminated within the 12-month period
prior to Executive’s termination of employment with the Company for any reason;
and

 

(iv)        for purposes of this Agreement, “Competitive Activity” shall mean
any offering, sale, licensing or provision by any entity of any software,
application service or system, in direct competition with the Company’s
offerings and including electronic or digital document repositories for
facilitating transactional due diligence, mergers, acquisitions, divestitures,
financings, investments, investor relations, research and development, clinical
trials or other business processes for which the Company’s products or services
are or have been used during the 12-month period preceding termination of
Executive’s employment for any reason.

 

(b)         Executive agrees that the foregoing restrictions are reasonable and
justified in light of: (i) the nature of the Company’s business and customers;
(ii) the confidential and proprietary information to which Executive has had and
will have exposure and access during the course of his employment with the
Company; and (iii) the need for the adequate protection of the business and the
goodwill of the Company. In the event any restriction in this Section 6 is
deemed to be invalid or unenforceable by any court of competent jurisdiction,
Executive agrees to the reduction of said restriction to such period or scope
that such court deems reasonable and enforceable.

 

(c)         Executive acknowledges and agrees that any breach of this Section 6
shall cause the Company immediate, substantial and irreparable harm and
therefore, in the event of any such breach, Executive agrees that, without
prejudice to any other remedies which may be available to the Company, and the
Company shall have the right to seek specific performance and injunctive relief,
without the need to post a bond or other security.

 

(d)         Without in any way limiting the provisions of this Section 6,
Executive further acknowledges and agrees that the provisions of this Section 6
shall remain applicable in accordance with their terms after the date of
termination of Executive’s employment, regardless of whether Executive’s
termination or cessation of employment is voluntary or involuntary.

 

6.2         Confidential and Proprietary Information. During and after the term
of Executive’s employment with the Company, Executive covenants and agrees that
he will not disclose to anyone without the Company’s prior written consent, any
confidential materials, documents, records or other non-public information of
any type whatsoever concerning or relating to the business and affairs of the
Company which Executive may have acquired in the course of his employment
hereunder, including but not limited to: (a) trade secrets of the Company; (b)
lists of and/or information concerning current, former, and/or prospective
customers or clients of the Company; and (c) information relating to methods of
doing business (including information concerning operations, technology and
systems) in use or contemplated use by the Company and not generally known among
the Company’s competitors (the “Confidential Information”), except that
Executive may use and disclose such Confidential Information (i) in the course
of Executive’s employment with, and for the benefit of, the Company, (ii) to
enforce any rights or defend any claims hereunder or under any other agreement
to which Executive is a party with the Company, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto, (iii) when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with jurisdiction to order him to divulge,
disclose or make accessible such Confidential Information; provided that
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and reasonably cooperate with
any attempts by the Company to obtain a protective order or similar treatment,
(iv) as to such Confidential Information that is or becomes generally known to
the public or trade without Executive’s violation of this Section 6.2, or (v) to
Executive’s spouse, attorney and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance Executive’s tax, financial and
other personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of Confidential Information by an Exempt Person shall be
deemed to be a breach of this Section 6.2 by Executive.

 

6.3         Rights and Remedies upon Breach. Executive acknowledges and agrees
that his breach of any provision of this Section 6 (the “Restrictive Covenants”)
would result in irreparable injury and damage for which money damages do not
provide an adequate remedy. Therefore, if Executive breaches or threatens to
commit a breach of any Restrictive Covenant, the Company shall have the
following rights and remedies (in accordance with applicable law and upon
compliance with any necessary prerequisites imposed by law upon the availability
of such remedies), each of which rights an remedies shall be independent of the
other and severally enforceable, and all of which right and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity (including, without limitation, the recovery of
damages):

 

(a)        to have the Restrictive Covenants specifically enforced (without
posting bond and without the need to prove damages) by any court having
jurisdiction, including, without limitation, the right to seek an entry against
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants;

 

(b)        to require Executive to forfeit his right to receive the balance of
any compensation due him which is not yet earned and accrued under this
Agreement (whether it be in the form of Annual Salary, expenses or paid time
off); and

 

In addition, without limiting the Company’s remedies for any breach by Executive
of the Restrictive Covenants, except as required by law, if (i) the Company
files a civil action against Executive based on his alleged breach of the
Restrictive Covenants, and (ii) the Company obtains preliminary injunctive
relief enjoining the Executive from breaching any of the Restrictive Covenants,
or a court of competent jurisdiction issues a final judgment (not subject to
appeal, which shall include any order or judgment that finally disposes of the
action) that the Executive has breached any of the Restrictive Covenants, then
the Executive shall promptly repay to the Company any payments of Severance or
Change in Control Severance under Sections 5.3 or 5.4(b) and the Company will
have no obligation to pay any amount of Severance or Change in Control Severance
that remain payable by the Company under Sections 5.3 or 5.4(b). If, however, a
court of competent jurisdiction either denies the Company’s motion, request or
application for preliminary injunctive relief or issues a final judgment (not
subject to appeal, which shall include any order or judgment that finally
disposes of the action) that the Executive has not breached any of the
Restrictive Covenants, then Executive shall not be obligated to repay, and the
Company shall not be entitled to recoup, any of the Severance or Change in
Control Severance payments made to the Executive pursuant to Sections 5.3 or
5.4(b).

 

6.4         Definition of the Company. For this Section 6, the “Company” shall
include all of the Company’s parents, subsidiaries, and affiliates and their
respective successors and assigns, and “affiliate” shall mean any entity that,
directly of indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with the Company. As used in this
Section 6.4, “control” shall mean the possession, directly or indirectly, of the
powers to direct or cause the direction of the management and policies of such
entity, whether though the ownership of voting securities, by contract or
otherwise.

 

  Page 4 of 6

 

 

 

6.5         Protected Disclosures.  Executive understands that nothing contained
in this Agreement limits Executive’s ability to communicate with any federal,
state or local governmental agency or commission, including to provide documents
or other information, without notice to the Company.  Executive also understands
that nothing in this Agreement limits Executive’s ability to share compensation
information concerning Executive or others, except that this does not permit
Executive to disclose compensation information concerning others that Executive
obtains because Executive’s job responsibilities require or allow access to such
information.

 

6.6         Defend Trade Secrets Act of 2016.  Executive understands that
pursuant to the federal Defend Trade Secrets Act of 2016, Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

7.          Section 409A of the Code.

 

(a)        The Severance and Change in Control Severance payable to Executive
under Sections 5.3 and 5.4 of this Agreement are intended to be exempt from the
coverage of Section 409A of the Code because the payments are either made to
Executive within the time periods set forth in Treas. Reg. §1.409A-1(b)(4)
and/or treated as separation pay due to involuntary separation from service
pursuant to the exemption set forth in Treas. Reg. §1.409A-1(b)(9)(iii). Each
installment payment under this Agreement is intended to be a separate payment
for purposes of Treas. Reg. §1.409A-2(b)(2)(iii). To the extent that any payment
or benefit due to Executive under this Agreement provides for the payment of
non-qualified deferred compensation benefits in connection with a termination of
the Executive’s employment (regardless of the reason for such termination),
however, such termination of the Executive’s employment triggering payment of
benefits under the terms of this Agreement must also constitute a “separation
from service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) before the Company shall make payment of such benefits. To the
extent that termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by him to the Company or any of its affiliates or successors at
the time his employment terminates), any benefits payable under this Agreement
that constitute non-qualified deferred compensation under Section 409A of the
Code shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on the Executive’s part, but shall only act as a
delay in payment of such benefits until such time as a separation from service
occurs.

 

(b)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, Executive is also a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to Section 409A of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(c)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(d)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(e)          The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

8.Other Provisions

 

8.1         Severability. Executive acknowledges and agrees that (i) he has had
an opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined by a court of competent
jurisdiction that any provision of this Agreement, including, without
limitation, any Restrictive Covenant, or any part thereof, is invalid or
unenforceable, the remainder of the Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid provisions. The
parties hereto will substitute for the invalid or unenforceable provision a new,
mutually acceptable, valid and enforceable provision of like economic effect.

 

8.2         Blue Penciling. If any court determines that any covenant in this
Agreement, including, without limitation, any Restrictive Covenant or any part
thereof, is unenforceable because of the duration or geographical scope of such
provision, the duration or scope of such provision, as the case may be, shall be
reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

 

8.3         Indemnification. Executive shall be entitled to indemnification in
accordance with the Company’s policy and applicable state law.

 

8.4         Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered in person, by facsimile or
electronic mail or by certified or registered mail, postage prepaid. Any such
notice given by certified or registered mail shall be deemed given five days
after the date of deposit in the United States mails as follows:

 

(i)          If to the Company:

 

Precipio, Inc.

4 Science Park, 3rd Floor
New Haven, CT 06511

 

  Page 5 of 6

 

 

(ii)         If to Executive, to:

 

Carl Iberger

938 Bay Road

 

South Hamilton MA 01982

 

Any such person may by notice given in accordance with this Section to the other
party designate another address or person for receipt by such person of notices
hereunder.

 

8.5         Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and terminates and supersedes any and all prior agreements,
understandings and representations, whether written or oral, by or between the
parties hereto or their affiliates which may have related to the subject matter
hereof in any way.

 

8.6         Waivers and Amendments. This Agreement may be amended, superseded or
canceled, and the terms hereof may be waived, only by a written instrument
singed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege nor any single or partial
exercise as any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.

 

8.7         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

8.8         Venue. The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in New Haven, Connecticut, for the purposes of any suit,
action or other proceeding brought by any party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.

 

8.9         Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive without the prior written consent of
the Company; any purported assignment by Executive in violation hereof shall be
null and void. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company shall assign this Agreement and its
rights and obligations hereunder.

 

8.10       Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by applicable
law.

 

8.11       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

8.12       Survival. Anything in this Agreement to the contrary notwithstanding,
to the extent applicable, Sections 1, 6 and 8 shall survive the termination of
this Agreement for any reason.

 

8.13       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

8.14       Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

8.15       Third-Party Agreements and Rights. Executive represents to the
Company that Executive’s execution of this Agreement, Executive’s employment
with the Company and the performance of Executive’s proposed duties for the
Company will not violate any obligations Executive may have to any previous
employer or any other party. In Executive’s work for the Company, Executive will
not disclose or make use of any information in violation of any agreements with
or rights of any previous employer or other party, and Executive will not bring
to the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any previous employment or
other party.

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

PRECIPIO, INC. CARL IBERGER     S/Ilan Danieli S/Carl Iberger Name: Ilan Danieli
  Title: CEO   Date: August 7, 2018 Date:  August 7, 2018

 

  Page 6 of 6

  